Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Instant application is a continuation of 15/708018, now U.S. Patent 10,742,683. Claims 1-20 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims 16 and 18-20 use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (U.S. Patent Application Publication 2017/0302624; .
	For claim 1, Persson teaches a method comprising:
initiating an operational connection of a source (note paragraph [0044], client 250 requests for the establishment of a tunnel using tunnel service 251) in a first security zone to a destination in a second security zone (note paragraphs [0041]-[0042], client 150 is in network 160 behind firewall 170, i.e. a first security zone, PLC 120 is behind firewall 130 in network 110, i.e. a second security zone);
sending a message from the source to a security zone egress port of the first security zone (note paragraph [0049], device tool 351 sends a message to tunnel client 352);
sending the message via a secure conduit from the security zone egress port to a security zone ingress port of the second security zone (note paragraphs [0050]-[0052], tunnel server 382 encrypts the channel between tunnel client 352 and tunnel client 302);
sending the message from the security zone ingress port to the destination (note paragraphs [0051]-[0052] and Fig. 3, message is delivered to PLC using connection 393 between the gateway 300 and the device 320); and
when the operational connection is re-activated, validating a fingerprint generated for the source to ensure the source is authorized (note paragraphs [0056]-[0057], the server validates the client using a fingerprint comprising IP address, MAC address and GPS position each time the connection is activated).


sending a message in the clear from the source to a security zone egress port of the first security zone;
sending the message in the clear from the security zone ingress port to the destination;

Smith teaches:
sending a message in the clear from the source to a security zone egress port of the first security zone (note paragraph [0045] and Fig. 3A, device 310 sends data to communication device 318 unencrypted);
sending the message in the clear from the security zone ingress port to the destination (note paragraph [0048] and Fig. 3A, communication device 348 sends data to data consuming device unencrypted);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tunneling from one security zone to another of Persson and sending messages in the clear between source, destination and their respective network egress and ingress points of Smith. It would have been obvious because combining prior art elements (i.e. tunneling between security zones of Persson and unencrypted data beyond endpoints of the tunnel of Smith) would yield the predictable results of a device tool sending unencrypted data to a tunneling client, the data being encrypted in the tunnel and then the tunneling client on the other sending unencrypted data to the receiving device.


For claim 9, the combination of Persson and Smith teaches a system comprising:
an industrial control system (ICS) network (note paragraphs [0041]-[0043] and Fig. 1 of Persson, client controls PLC in an industrial plant and paragraphs [0033]-[0036] of Smith, control of power delivery system);
a first security zone coupled to the ICS network (note paragraph [0041] of Persson, client 150 is in network 160 behind firewall 170, i.e. a first security zone);
a second security zone coupled to the ICS network (note paragraph [0042] of Persson, PLC 120 is behind firewall 130 in network 110, i.e. a second security zone);
a network orchestration and security platform coupled to the ICS network for generating a fingerprint to ensure a source in the first security zone is authorized to send to a destination in the second security zone (note paragraphs [0056]-[0057] of Persson, the server validates the client using a fingerprint comprising IP address, MAC address and GPS position each time the connection is activated);
wherein, in operation:
the network orchestration and security platform initiates an operational connection from the source to the destination (note paragraph [0044] of Persson, client 250 requests for the establishment of a tunnel using tunnel service 251);
the source sends a message in the clear to a security zone egress port of the first security zone (note paragraph [0049] of Persson, device tool 351 sends a message to tunnel client 352 and paragraph [0045] and Fig. 3A of Smith, device 310 sends data to communication device 318 unencrypted);

the security zone ingress port sends the message in the clear to the destination (note paragraphs [0051]-[0052] and Fig. 3 of Persson, message is delivered to PLC using connection 393 between the gateway 300 and the device 320 and paragraph [0048] and Fig. 3A of Smith, communication device 348 sends data to data consuming device unencrypted);
wherein, when the operational connection is re-activated, the destination validates the fingerprint (note paragraph [0071] of Persson, server provides whitelist of client fingerprints for authorization).


For claim 16, the combination of Persson and Smith teaches a system comprising:
a means for initiating an operational connection of a source in a first security zone to a destination in a second security zone (note paragraph [0044] of Persson, client 250 requests for the establishment of a tunnel using tunnel service 251);
a means for sending a message in the clear from the source to a security zone egress port of the first security zone (note paragraph [0049] of Persson, device tool 351 sends a message to tunnel client 352 and paragraph [0045] and Fig. 3A of Smith, device 310 sends data to communication device 318 unencrypted);

a means for sending the message in the clear from the security zone ingress port to the destination (note paragraphs [0051]-[0052] and Fig. 3 of Persson, message is delivered to PLC using connection 393 between the gateway 300 and the device 320 and paragraph [0048] and Fig. 3A of Smith, communication device 348 sends data to data consuming device unencrypted);
a means for, when the operational connection is re-activated, validating a fingerprint generated for the source to ensure the source is authorized (note paragraphs [0056]-[0057] of Persson, the server validates the client using a fingerprint comprising IP address, MAC address and GPS position each time the connection is activated).


For claims 3, 11 and 18, the combination of Persson and Smith teaches claims 1, 9 and 16, comprising sending the message via the secure conduit through one or more switches of an industrial control system (ICS) network (note paragraphs [0041], [0043] and Fig. 2 of Smith, communication devices 206 are switches in an ICS which perform encryption and paragraph [0052] of Persson, VPN tunnel).

For claims 4 and 19, the combination of Persson and Smith teaches claims 1 and 16, comprising generating the fingerprint for the source (note paragraphs [0056]-[0057] 

For claims 5 and 12, the combination of Persson and Smith teaches claims 1 and 9, wherein sending the message in the clear means sending the message without encryption (note paragraphs [0045], [0048] and Fig. 3A of Smith, unencrypted data).

For claims 6 and 13, the combination of Persson and Smith teaches claims 1 and 9, wherein sending the message in the clear means sending the message without tunneling (note paragraphs [0045], [0048] and Fig. 3A of Smith, unencrypted data).

For claims 7 and 14, the combination of Persson and Smith teaches claims 1 and 9, comprising identifying the operational connection as a new active connection (note paragraphs [0044]-[0047], request for a new tunnel creation involves the use a one-time secret; future active tunnel creation will require a new one-time secret).

For claims 8, 15 and 20, the combination of Persson and Smith teaches claims 1, 9 and 16, comprising each time the active connection is re-activated, validating the fingerprint generated for the source to ensure the source is authorized (note paragraphs [0056]-[0057] of Persson, the server validates the client using a fingerprint comprising IP address, MAC address and GPS position each time the connection is activated).


s 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Persson and Smith as applied to claims 1, 9 and 16 above, and further in view of Bush et al. (U.S. Patent Application Publication 2017/0214717; hereafter “Bush”).
For claims 2, 10 and 17, the combination of Persson and Smith differs from the claimed invention in that they fail explicitly teach:
wherein the first security zone and the second security zone represent a logical grouping of trust of assets in which communications received by an asset from assets within the same security zone are trusted and communications received by an asset from assets outside the same security zone are untrusted.

Bush teaches:
wherein the first security zone and the second security zone represent a logical grouping of trust of assets in which communications received by an asset from assets within the same security zone are trusted and communications received by an asset from assets outside the same security zone are untrusted (note paragraph [0053], zone is a grouping of assets; devices within common zone are allowed to exchange data, but are not permitted to communicate with devices not assigned to that zone without a defined conduit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Persson and Smith and the communication rules for devices in different zones. It would have been obvious .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,742,683. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1-20 of U.S. Patent No. 10,742,683 contain every element of claims 1-20 of the instant application and as such anticipate claim of the instant application.

Instant Application
10742683
Claims 1, 9, 16





sending a message in the clear from the source to a security zone egress port of the first security zone;




sending the message via a secure conduit from the security zone egress port to a security zone ingress port of the second security zone;








sending the message in the clear from the security zone ingress port to the destination; and


when the operational connection is re-activated, validating a fingerprint generated for the source to ensure the source is authorized.



sending a message in the clear from the source to a security zone egress port of a first forwarding device of the first security zone, wherein the first forwarding device is communicatively coupled to the controller;

sending the message via a secure conduit from the security zone egress port to a security zone ingress port of a second forwarding device of the second security zone, wherein the second forwarding device is communicatively coupled to the controller, wherein the secure conduit comprises an encryption 

sending the message in the clear from the security zone ingress port of the second forwarding device to the destination; and

when the operational connection is re-activated, validating a fingerprint generated for the source to ensure the source is authorized

Claims 1, 14, 20
Claims 3, 11, 18
Claims 2, 15
Claims 4, 19
Claims 3, 14
Claims 5, 12
Claims 4, 16

Claims 6, 17
Claims 7, 14
Claims 7, 18
Claims 8, 15, 20
Claims 8, 19



“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Anderson et al. (U.S. Patent Application Publication 2017/0359317) teaches a gateway providing TLS service for a client (note Figure 7) with an embodiment where the gateway initiates and maintains the TLS connection with a cloud server (note paragraph [0066]).

	Chenard et al. (U.S. Patent Application Publication 2011/0113236) teaches offloading IPsec processing to a proxy gateway (note paragraph [0041] and Fig. 7).

Beyah et al. (U.S. Patent Application Publication 2018/0048550) teaches generating a device fingerprint of an ICS device (note paragraph [0060]).

Singh et al. (U.S. Patent Application Publication 2018/0367518) teaches authenticating a device using a fingerprint (note paragraph [0049]).

Luo et al. (U.S. Patent Application Publication 2016/0087958) teaches an industrial control system with a security relay performing encryption and decryption for the controller devices (note Fig. 2 and paragraphs [0045]-[0047]).

Wei et al. (U.S. Patent Application Publication 2012/0144187) teaches a security proxy (note Fig. 3) that does encryption/decryption for industrial devices (note paragraphs [0049]-[0052]).

Krstulich et al. (U.S. Patent Application Publication 2006/0130135) teaches verifying a device connecting to a VPN (note paragraph [0030]) where the device is authenticated before allowing reconnection (note paragraphs [0036] and [0040]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438